DETAILED ACTION
Notice of Allowance
1.	This Notice of Allowance is in response to Applicant’s Remarks filed on 4/26/2021. Originally filed claims 1-16 are hereby allowed for the reasons stated below.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter – Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Applicant has argued the claims to overcome the 35 USC §101 rejection and has overcome the prior art by including:
A clearing network comprising: 
a computer server; 
a point-of-sale terminal; and 
a computer network interconnecting the computer server and the point-of-sale terminal, wherein the computer server is configured to: 
receive a plurality of account numbers over the computer network, 
determine that an occurrence of one of the account numbers in the plurality of account numbers exceeds a predetermined maximum limit, and 
via the computer network, update a pre-authorization database with the one account number; and 
wherein the point-of-sale terminal is configured to:
receive a pre-authorization request comprising an authorization amount and the one account number; and 
query the pre-authorization database with the one account number, and after locating the one account number in the pre-authorization database from the query:
(a) confirm that the authorization amount is not greater than an authorization threshold, and 
(b) without generating an online authorization request, save in a clearing database an authorization confirmation message comprising the account number and the authorization amount.

The reason for allowance of claims 1-16 in the instant application is because the prior art of record fails to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. In Remarks (4/26/2021) argues that the claims are not an abstract idea under the current guidance; .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached on Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                                        
/PETER LUDWIG/Primary Examiner, Art Unit 3687